United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Magna, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1986
Issued: March 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 15, 2014 appellant filed a timely appeal of an August 14, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a traumatic injury on April 30, 2014 in the performance of duty.
FACTUAL HISTORY
On May 2, 2014 appellant, then a 52-year-old clerk, filed a traumatic injury claim
alleging that on April 30, 2014 she was throwing bundles of mail when her right elbow began to
hurt. She continued to work and, by the following morning, Thursday, she could not move her
1

5 U.S.C. § 8101 et seq.

arm. Appellant provided a duty status report dated May 2, 2014 completed by the employing
establishment with a typewritten date of injury of May 2, 2014. The handwritten history
indicated that she injured her right elbow while throwing bundles of mail on Wednesday.
Carol Rasmussen, a nurse practitioner, diagnosed lateral epicondylitis and indicated that
appellant’s oral history corresponded to the form. Appellant found right elbow pain and reduced
range of motion. Ms. Rasmussen recommended light duty with no lifting. In a separate form
dated May 20, 2014, with a typewritten date of injury of June 2, 2014, a physician’s assistant
released appellant to return to work on June 2, 2014.
On June 10, 2014 the employing establishment disputed appellant’s claim noting that
there was no medical evidence signed by a physician and that she was released to return to full
duty on June 2, 2014.
OWCP requested additional factual and medical evidence in a letter dated July 10, 2014.
Specifically, it requested that appellant provide additional factual evidence substantiating the
employment events and medical evidence of a diagnosed condition resulting from the injury
from a physician. OWCP requested that she complete an attached questionnaire and informed
her that neither a nurse practitioner nor a physician’s assistant was considered a physician for the
purposes of FECA.
Dr. Peter R. Silvero, a Board-certified orthopedic surgeon, examined appellant on
July 25, 2014 and stated that she sustained a right arm injury on April 28, 2014. He stated that
she was lifting heavy bundles of mail on that date and that, the next morning, her right elbow
was very sore. Dr. Silvero diagnosed right elbow lateral epicondylitis due to heavy lifting at the
employing establishment. He provided work restrictions of no lifting more than five pounds
with her right hand and no pushing or pulling with her right hand. Dr. Silvero further
recommended that appellant have a 15-minute break every hour or be limited to six hours of
work a day. He completed a form report dated July 25, 2014 and repeated his restrictions. This
form was completed in part by the employing establishment and indicated that appellant’s date of
injury as May 2, 2014.
By decision dated August 14, 2014, OWCP denied appellant’s traumatic injury claim
finding that she had not submitted sufficient factual evidence to establish that the employment
incident occurred as alleged. It noted that she did not respond to the request for additional
necessary information and that there was conflicting evidence regarding the date of injury.
LEGAL PRECEDENT
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”2 In order to
determine whether an employee actually sustained an injury in the performance of duty, OWCP
begins with an analysis of whether fact of injury has been established. Generally, fact of injury
consists of two components which must be considered in conjunction with one another. The first
2

20 C.F.R. § 10.5(ee).

2

component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred.3 The second component is whether the employment incident
caused a personal injury and generally can be established only by medical evidence.
With respect to the first component of fact of injury, the employee has the burden of
establishing the occurrence of an injury at the time, place, and in the manner alleged, by a
preponderance of the reliable, probative and substantial evidence. An injury does not have to be
confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and her subsequent course of action. An employee has not met his or
her burden of proof of establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim. Such
circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury and failure to obtain medical treatment
may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in determining
whether a prima facie case has been established. However, an employee’s statement alleging
that an injury occurred at a given time and in a given manner is of great probative value and will
stand unless refuted by strong or persuasive evidence.4
ANALYSIS
Appellant filed a claim on May 2, 2014 and alleged that on April 30, 2014 she injured her
right elbow throwing mail in the performance of duty. She asserted that her elbow began to hurt
performing this duty and that, the following morning, she could not move her arm. The
employing establishment provided her with a series of duty status reports completed with
typewritten dates of injury including May 2 and June 2, 2014. Appellant consistently reported
her injury occurring on Wednesday, April 30, 3014 to her medical providers and on her claim
form. She also consistently stated that she had increased arm pain on Thursday, May 1, 2014.
The Board finds that appellant has provided sufficient factual evidence in support of her claim
that she injured her right elbow on April 30, 2014 while throwing bundles of mail in the
performance of duty. Appellant’s statements are consistent with the surrounding facts and
circumstances and her subsequent course of action. The only inconsistencies in the evidence
arise from the employing establishment’s selection of May 2 or June 2, 2014 as the date of injury
on the duty status forms that it completed. Appellant provided timely notification of injury to the
employing establishment and OWCP, sought treatment with medical providers and stopped work
shortly after her employment incident. The Board finds that the weight of the evidence
establishes that the employment incident occurred as alleged and that her statement has not been
refuted by strong or persuasive evidence.
However, the Board finds that appellant has not submitted the necessary medical
evidence to establish a causal relationship between her accepted employment event of throwing
bundles of mail on May 30, 2014 and her diagnosed right lateral epicondylitis. The only medical

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

D.B., 58 ECAB 464, 466-67 (2007).

3

evidence in the record is the July 25, 2014 report from Dr. Silvero.5 While Dr. Silvero provides
an opinion that appellant’s diagnosed lateral epicondylitis was due to her employment activities,
stating that her right elbow lateral epicondylitis was due to heavy lifting at the employing
establishment, this opinion is not sufficiently rationalized to establish her claim. There is no
factual evidence in the record regarding the weight of the bundles of mail which appellant threw
and whether these bundles were in fact heavy. Appellant also failed to indicate the number of
bundles she processed on April 30, 2014. Furthermore, Dr. Silvero did not provide the necessary
medical rationale to establish how and why lifting bundles of mail in the performance of duty
would result in right lateral epicondylitis on April 30, 2014. A medical report is of limited
probative value on a given medical question if it is unsupported by medical rationale.6 Medical
rationale includes a physician’s detailed opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment activity.
The opinion of the physician must be based on a complete factual and medical background of the
claim, must be one of reasonable medical certainty, and must be supported by medical reasoning
explaining the nature of the relationship between the diagnosed condition and specific
employment activity or factors identified by the claimant.7
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has established the first element of a traumatic injury
claim, that the employment incident occurred on April 30, 2014. The Board further finds that
she has not submitted the necessary detailed medical opinion evidence to establish that the
April 30, 2014 incident resulted in a medical condition.

5

The Board notes that neither Ms. Rasmussen, a nurse practitioner, nor the physician assistant who released
appellant to work are physicians for the purposes of FECA and their reports cannot constitute medical evidence. See
5 U.S.C. § 8101(2); K.C., Docket No. 14-757 (issued August 4, 2014); Vickey C. Randell, 51 ECAB 357 (2000)
(regarding physical therapists); Lyle E. Dayberry, 49 ECAB 369 (1998) (regarding physician’s assistants).
6

T.F., 58 ECAB 128 (2006).

7

A.D., 58 ECAB 149 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the August 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: March 18, 2015
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

